10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 1 of 12

McGREGOR W. SCOTT

United States Attorney
ROSS PEARSON Fi L E
Assistant United States Attorney '

501 I Street, Suite 10-100

Sacramento, CA 95814 SEP O08 2019
Telephone: (916) 554-2700
Facsimile: (916) 554-2900 EASTERN DISTRICT Ge OAS TOUNIA

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, CASE NO. 2:19-CR-00139-KJM
Plaintiff, PLEA AGREEMENT
V. DATE: September 9, 2019
TIME: 9:00 a.m.
MANUEL FELIX-RIVERA, COURT: Hon. Kimberly J. Mueller
Defendant.
I. INTRODUCTION

A. Scope of Agreement
The Information in this case charges the defendant with a violation of 21 U.S.C. §§ 841(a)(1)

and 846-——Conspiracy to Distribute and Possess With Intent to Distribute Controlled Substances. This
document contains the complete plea agreement between the United States Attorney’s Office for the
Eastern District of California (the “government”) and the defendant regarding this case. This plea
agreement is limited to the United States Attorney’s Office for the Eastern District of California and
cannot bind any other federal, state, or local prosecuting, administrative, or regulatory authorities.

B. Court Not a Party

The Court is not a party to this plea agreement. Sentencing is a matter solely within the
discretion of the Court, and the Court may take into consideration any and all facts and circumstances

concerning the criminal activities of defendant, including activities that may not have been charged in

PLEA AGREEMENT

 
4S

10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

‘Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 2 of 12

the Information. The Court is under no obligation to accept any recommendations made by the
government, and the Court may in its discretion impose any sentence it deems appropriate up to and
including the statutory maximum stated in this plea agreement.

If the Court should impose any sentence up to the maximum established by the statute, the
defendant cannot, for that reason alone, withdraw his guilty plea, and he will remain bound to fulfill all
of the obligations under this plea agreement. The defendant understands that neither the prosecutor,
defense counsel, nor the Court can make a binding prediction or promise regarding the sentence he will
receive.

il. DEFENDANT’S OBLIGATIONS

A. Guilty Plea
The defendant will plead guilty to Count One of the Information: Conspiracy to Distribute and

Possess With Intent to Distribute Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
The defendant agrees that he is in fact guilty of these charges and that the facts set forth in the Factual
Basis For Plea attached hereto as Exhibit A are accurate.

The defendant agrees that this plea agreement will be filed with the Court and become a part of
the record of the case. The defendant understands and agrees that he will not be allowed to withdraw his
plea should the Court not follow the government’s sentencing recommendations.

The defendant agrees that the statements made by him in signing this Agreement, including the
factual admissions set forth in the factual basis, shall be admissible and useable against the defendant by

the United States in any subsequent criminal or civil proceedings, even if the defendant fails to enter a

‘guilty plea pursuant to this Agreement. The defendant waives any rights under Rule 11(f) of the Federal

Rules of Criminal Procedure and Rule 410 of the Federal Rules of Evidence, to the extent that these
rules are inconsistent with this paragraph or with this Agreement generally.

B. Waiver of Indictment

The defendant acknowledges that under the United States Constitution he is entitled to be
indicted by a grand jury on the charges to which he is pleading guilty. However, pursuant to
Fed.R.Crim.P. 7(b) the defendant agrees to waive any and all rights he has to being prosecuted by way

of indictment to the charges set forth in the information. The defendant agrees that at a time set by the

PLEA AGREEMENT

 
on nN DN

\o

10
11
12
13
14
15
16
17
18
19
- 20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 3 of 12

Court, he will sign a written waiver of prosecution by Indictment and consent to proceed by Information
rather than by Indictment.

On Sentencing Recommendation

The defendant and his counsel may recommend whatever sentence they deem appropriate.

D. Special Assessment .

The defendant agrees to pay a special assessment of $100 at the time of sentencing by delivering
a check or money order payable to the United States District Court to the United States Probation Office
immediately before the sentencing hearing.

E. Defendant’s Violation of Plea Agreement or Withdrawal of Plea

If the defendant, violates this plea agreement in any way, withdraws his plea, or tries to withdraw
his plea, this plea agreement is voidable at the option of the government. The government will no longer
be bound by its representations to the defendant concerning the limits on criminal prosecution and
sentencing as set forth herein. One way a defendant violates the plea agreement is to commit any crime
or provide any statement or testimony which proves to be knowingly false, misleading, or materially
incomplete. Any post-plea conduct by a defendant constituting obstruction of justice will also be a
violation of the agreement. The determination whether the defendant has violated the plea agreement
shall be decided under a probable cause standard.

If the defendant violates the plea agreement, withdraws his plea, or tries to withdraw his plea, the
government shall have the right: (1) to prosecute the defendant on any of the counts to which he pleaded
guilty; (2) to reinstate any counts that may be dismissed pursuant to this plea agreement; and (3) to file
any new charges that would otherwise be barred by this plea agreement. The defendant shall thereafter
be subject to prosecution for any federal criminal violation of which the government has knowledge,
including perjury, false statements, and obstruction of justice. The decision to pursue any or all of these
options is solely in the discretion of the United States Attorney’s Office.

By signing this plea agreement, the defendant agrees to waive any objections, motions, and
defenses that the defendant might have to the government’s decision to exercise the options stated in the
previous paragraph. Any prosecutions that are not time-barred by the applicable statute of limitations as

of the date of this plea agreement may be commenced in accordance with this paragraph,

PLEA AGREEMENT

 
Oo Fe SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 4 of 12

notwithstanding the expiration of the statute of limitations between the signing of this plea agreement
and the commencement of any such prosecutions. The defendant agrees not to raise any objections
based on the passage of time with respect to such counts including, but not limited to, any statutes of
limitation or any objections based on the Speedy Trial Act or the Speedy Trial Clause of the Sixth
Amendment to any counts that were not time-barred as of the date of this plea agreement.

In addition: (1) all statements made by the defendant to the government or other designated law
enforcement agents, or any testimony given by the defendant before a grand jury or other tribunal,
whether before or after this plea agreement, shall be admissible in evidence in any criminal, civil, or
administrative proceedings hereafter brought against the defendant; and (2) the defendant shall assert no
claim under the United States Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal
Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule, that statements made by
the defendant before or after this plea agreement, or any leads derived therefrom, should be suppressed.

By signing this plea agreement, the defendant waives any and all rights in the foregoing respects.

il. THE GOVERNMENT’S OBLIGATIONS

A. Recommendations

1. Incarceration Range

The government will recommend that the defendant be sentenced to the low end of the
applicable guideline range for his offense, including the application of the mandatory statutory minimum
term, as determined by the Court. The government may recommend whatever it deems appropriate as to
all other aspects of sentencing. |

2. Acceptance of responsibility

The government will recommend a two-level reduction (if the offense level is less than 16) or a
three-level reduction (if the offense level reaches 16) in the computation of defendant’s offense level if
he clearly demonstrates acceptance of responsibility for his conduct as defined in U.S.S.G. § 3E1L.1.

This includes the defendant meeting with and assisting the probation officer in the preparation of the
pre-sentence report, being truthful and candid with the probation officer, and not otherwise engaging in
conduct that constitutes obstruction of justice within the meaning of U.S.S.G § 3C1.1, either in the

preparation of the pre-sentence report or during the sentencing proceeding.

PLEA AGREEMENT

 
“sO N

10
1
12
13
14

15 |

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 5 of 12

3, Statutory and Guidelines Safety Valve

The government agrees that the defendant satisfies the criteria set forth in 18 U.S.C. §
3553(f)(2)-(5), the statutory safety valve, and U.S.S.G. § 5C1.2(a)(2)H{5). The government agrees not
to seek a role enhancement for the defendant.

B. Use of Information for Sentencing

The government is free to provide full and accurate information to the Court and the United
States Probation Office (“Probation”), including answering any inquiries made by the Court and/or
Probation, and rebutting any inaccurate statements or arguments by the defendant, his attorney,
Probation, or the Court. The defendant also understands and agrees that nothing in this Plea Agreement
bars the government from defending on appeal or collateral review any sentence that the Court may
impose.

IV. ELEMENTS OF THE OFFENSE

At a trial, the government would have to prove beyond a reasonable doubt the following
elements of the offense to which the defendant is pleading guilty:

As to Count One, Conspiracy to Distribute and Possess With Intent to Distribute Controlled
Substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846:

. 1. Beginning on or about September 13, 2018, and ending on or about March 13, 2019,
there was an agreement between two or more persons to distribute and to possess with
intent to distribute controlled substances, including fentanyl, methamphetamine, heroin,
and cocaine; and

2. The defendant joined in the agreement knowing of its purpose and intending to help

accomplish that purpose.

“To distribute” means to deliver or transfer possession of a controlled substance to another
person, with or without any financial interest in that transaction. To “possess with intent to distribute”
means to possess with intent to deliver or transfer possession of a controlled substance to another
person, with or without any financial interest in the transaction.

The defendant fully understands the nature and elements of the crimes charged in the

Information to which he is pleading guilty, together with the possible defenses thereto, and has

PLEA AGREEMENT

 
ao nN SN

\o

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

«

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 6 of 12

discussed them with his attorney.

V. MAXIMUM SENTENCE

A. Maximum penalty

The maximum sentence that the Court can impose is lifetime incarceration, a fine of
$10,000,000, a term of supervised release of at least five years and up to lifetime supervised release, and
a special assessment of $100. The charge to which defendant is pleading guilty carries a ten-year
mandatory minimum sentence, absent a motion by the government for reduction pursuant to 18 U.S.C. §
3553(e). In addition, the defendant may be ineligible for certain federal and/or state assistance and/or
benefits, pursuant to 21 U.S.C. § 862.

B. Violations of Supervised Release

The defendant understands that if he violates a condition of supervised release at any time during
the term of supervised release, the Court may revoke the term of supervised release and require the

defendant to serve up to five years of additional imprisonment.

VI. SENTENCING DETERMINATION

A. Statutory Authority

The defendant understands that the Court must consult the Federal Sentencing Guidelines and
must take them into account when determining a final sentence. The defendant understands that the
Court will determine a non-binding and advisory guideline sentencing range for this case pursuant to the
Sentencing Guidelines and must take them into account when determining a final sentence. The
defendant further understands that the Court will consider whether there is a basis for departure from the
guideline sentencing range (either above or below the guideline sentencing range) because there exists
an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into
consideration by the Sentencing Commission in formulating the Guidelines. The defendant further
understands that the Court, after consultation and consideration of the Sentencing Guidelines, must
impose a sentence that is reasonable in light of the factors set forth in 18 U.S.C. § 3553(a).

B. Sentencing Recommendation

The defendant is free to recommend to the Court whatever sentence he believes is appropriate

under 18 U.S.C. § 3553(a). The government will recommend that the defendant be sentenced to the low

PLEA AGREEMENT

 
Ww

ws

oT Oo eo SD

1

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 7 of 12

end of the applicable guideline range for his offense, including the application of the mandatory

statutory minimum term, as determined by the Court.
VI. WAIVERS

A. Waiver of Constitutional Rights

The defendant understands that by pleading guilty he is waiving the following constitutional
rights: (a) to plead not guilty and to persist in that plea if already made; (6) to be tried by a jury; (c) to
be assisted at trial by an attorney, who would be appointed if necessary; (d) to pursue any affirmative
defenses, Fourth Amendment or Fifth Amendment claims, constitutional challenges to the statutes of
conviction, and other pretrial motions that have been filed or could be filed; (€) to subpoena witnesses to
testify on his behalf; (f) to confront and cross-examine witnesses against him; and (g) not to be
compelled to incriminate himself.

B. Waiver of Appeal and Collateral Attack

The defendant understands that the law gives the defendant a right to appeal his guilty plea,
conviction, and sentence. The defendant agrees as part of his plea/pleas, however, to give up the right to
appeal any aspect of the guilty plea, conviction, or sentence imposed in this case. The defendant
understands that this waiver includes, but is not limited to, any and all constitutional and/or legal
challenges to the defendant’s conviction and guilty plea, including arguments that the statutes to which
defendant is pleading guilty are unconstitutional, and any and all claims that the statement of facts
attached to this agreement is insufficient to support the defendant’s plea of guilty. The defendant
specifically gives up the right to appeal any order of restitution the Court may impose.

Notwithstanding the defendant’s waiver of appeal, the defendant will retain the right to appeal if
one of the following circumstances occurs: (1) the sentence imposed by the District Court exceeds the
statutory maximum; and/or (2) the government appeals the sentence in the case. The defendant
understands that these two circumstances occur infrequently and that in all other cases this Agreement
constitutes a complete waiver of all appellate rights.

In addition, regardless of the sentence the defendant receives, the defendant also gives up any
right to bring a collateral attack, including a motion under 28 U.S.C. § 2255 or § 2241, challenging any

aspect of the guilty plea, conviction, or sentence imposed in this case.

PLEA AGREEMENT

 
wn we

So fe NS OD

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 8 of 12

If the defendant ever attempts to vacate his plea, dismiss the underlying charges, or modify or set
aside his sentence on any of the counts to which he is pleading guilty, the government shall have the
rights set forth in paragraph II-E (Defendant’s Violation of Plea Agreement) herein.

C. Impact of Plea on Defendant’s Immigration Status

Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Under federal law, a broad range of crimes
are removable offenses, including offense(s) to which the defendant is pleading guilty. The defendant
and his counsel have discussed the fact that the charge to which the defendant is pleading guilty is an
aggravated felony, or a crime that is likely to be determined to be an aggravated felony under 8 USC §

1 101(a)(43), and that while there may be arguments that defendant can raise in immigration proceedings
to avoid or delay removal, it is virtually certain that defendant will be removed. Indeed, because
defendant is pleading guilty to Conspiracy to Distribute and to Possess with Intent to Distribute
Controlled Substances, removal is presumptively mandatory. Removal and other immigration
consequences are the subject of a separate proceeding, however, and defendant understands that no one,
including his attorney or the district court, can predict to a certainty the effect of his conviction on his
immigration status. Defendant nevertheless affirms that he wants to plead guilty regardless of any
immigration consequences that his plea may entail, even if the consequence is his automatic removal
from the United States.

VII. ENTIRE PLEA AGREEMENT

Other than this Plea Agreement, no agreement, understanding, promise, or condition between the
government and the defendant exists, nor will such agreement, understanding, promise, or condition
exist unless it is committed to writing and signed by the defendant, counsel for the defendant, and

counsel for the United States.
IX. APPROVALS AND SIGNATURES

A. Defense Counsel

I have read this plea agreement and have discussed it fully with my client. The plea agreement
accurately and completely sets forth the entirety of the agreement. I concur in my client’s decision to

plead guilty as set forth in this plea agreement.

PLEA AGREEMENT

 
So Oo sD

10
11
12

13,

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 9 of 12

EXHIBIT “A”
Factual Basis for Plea

If this matter proceeded to trial, the United States would establish the following facts beyond a
reasonable doubt and the defendant agrees these facts are true:

From September 2018 through March 13, 2019, defendant Manuel FELIX-RIVERA knowingly
agreed with other co-conspirators to distribute controlled substances, including fentanyl,
methamphetamine, heroin, and cocaine. As described in further detail below, during the course of the
conspiracy, FELIX-RIVERA arranged to distribute fentanyl to a confidential source (CS1) with the
Drug Enforcement Administration (DEA) five times. DEA Agents subsequently obtained a search
warrant for FELIX-RIVERA’s residence and found fentanyl, methamphetamine, heroin, and cocaine.
Each of the events occurred in Stockton, San Joaquin County, in the State and Eastern District of
California.

A. On September 13, 2018, FELIX-RIVERA sold approximately 49.7 grams of fentanyl
to CS1 for $3,000.

In the days prior to September 13, 2018, CS1 negotiated a two-ounce fentanyl purchase from
FELIX-RIVERA. On September 13, 2018, under the direction and control of DEA, CS1 conducted a
controlled fentany! purchase.

In the morning of September 13, 2018, investigators watched FELIX-RIVERA leave 3273 Juliet
Road in Stockton, California (Premises 2), walk over to a vehicle, and get inside. FELIX-RIVERA then
drove about 1.5 miles to 2144 South Ash Street in Stockton, California (Premises 1).

There, FELIX-RIVERA parked his vehicle and manually opened the front metal gate that
restricts access to the driveway. Next, FELIX-RIVERA pulled his vehicle into the driveway, parked,
got out, and walked behind the main residence, out of view of investigators. Inside, FELIX-RIVERA
picked up the fentanyl that he was planning on selling to CS1.

About 30 minutes later, FELIX-RIVERA emerged back into view, got into his vehicle, reversed
it, and traveled directly to the deal location where CS1 was already waiting.

' During the transaction, CS1 met with FELIX-RIVERA at a commercial parking lot located at
10342 Trinity Parkway, Stockton, California. CS1 got out of his/her vehicle and entered the front
passenger seat of FELIX-RIVERA’s vehicle. Inside, CS1 paid FELIX-RIVERA $3,000.00 for about
119.1 gross grams ofa fentanyl mixture. A few moments later, CS1 got out of Vehicle 1 and returned to
his/her vehicle.

The fentanyl that FELIX-RIVERA sold CS1 was later tested at the DEA Western Regional
Laboratory. The substance weighed 49.7 grams and it tested positive for fentanyl.

B. On September 25, 2018, FELIX-RIVERA sold approximately 74.2 grams of fentanyl
to CS1 for $4,500.

In the days leading up to September 25, 2018, FELIX-RIVERA and CS1 negotiated for FELIX-
RIVERA to sell three ounces of fentanyl to CS1. On the day of the deal, FELIX-RIVERA left Premises
2, walked to his car, and drove to Premises 1. He got out of his car and went inside the property. Inside,
FELIX-RIVERA picked up the fentanyl that he was planning on selling to CS1.

About 13 minutes later, FELIX-RIVERA came out of Premises 1, got in his car, and drove to a

commercial shopping center where CS1 was waiting. CS1 got out of his/her car and got into the front
passenger seat of FELIX-RIVERA’s vehicle. There, CS1 paid FELIX-RIVERA $4,500 for about 150

PLEA AGREEMENT A-1

 
aA F&F Ww WN

saw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 10 of 12

gross grams of a mixture containing fentanyl.

The fentanyl that FELIX-RIVERA sold CS1 was later tested at the DEA Western Regional
Laboratory. The substance weighed 74.2 grams and it tested positive for fentanyl.

C. On October 25, 2018, FELIX-RIVERA sold approximately 74.8 grams of fentanyl to
CS1 for $4,500.

 

 

 

 

On October 24, 2018, CS1 called FELIX-RIVERA and FELIX-RIVERA offered to sell CS1
three ounces of fentanyl. The next day, FELIX-RIVERA left Premises 2, get in his car, and drive to
Premises 1. FELIX-RIVERA parked his car, went inside to pick up the fentany], and then came back to
his car. a

FELIX-RIVRA drove to the location of the deal, in Stockton, California, where CS1 was
waiting. CS1 got into FELIX-RIVERA’s vehicle and FELIX-RIVERA sold CS1 about 144 gross grams
of fentanyl for $4,500.

The fentanyl that FELIX-RIVERA sold CS1 was later tested at the DEA Western Regional
Laboratory. The substance weighed 74.8 grams and it tested positive for fentanyl.

D. On November 29, 2018, FELIX-RIVERA sold approximately 49.9 grams of fentanyl

to CS1 for $3,000.

In the days prior to November 29, 2018, FELIX-RIVERA agreed to sell two ounces of fentanyl]
to CS1. The day of the transaction, CS1 met with FELIX-RIVERA at a community park in Stockton,
California. CS1 got in FELIX-RIVERA’s vehicle, and FELIX-RIVERA handed him approximately 121
gross grams of fentanyl. CS1 paid FELIX-RIVERA $3,000 for the fentanyl.

The fentanyl that FELIX-RIVERA sold CS1 was later tested at the DEA Western Regional
Laboratory. The substance weighed 49.9 grams and it tested positive for fentanyl.

E. On December 3, 2018, Robert Phillips purchased approximately 30 grams of
fentanyl from FELIX-RIVERA. |

‘On December 3, 2018, DEA Agents saw FELIX-RIVERA drive to Premises 1, where he had
previously picked up fentanyl on multiple occasions, then later drive to a commercial parking lot in
Stockton, California. FELIX-RIVERA met with Robert Phillips. Phillips got inside FELIX-RIVERA’s
vehicle, where FELLX-RIVERA handed Phillips fentanyl.

Phillips got out of FELIX-RIVERA’s vehicle and drove away. Agents followed Phillips and
eventually stopped him while he was driving. Officers eventually searched Phillips, and found that in
his pants he had approximately 30 grams of fentanyl, which he had purchased from FELIX-RIVERA.

F. On March 13, 2019, DEA agents searched FELIX-RIVERA’s residence and stash

house and found 4 kilograms of black tar heroin, 1.2 kilograms of fentanyl, 1.1
kilograms of cocaine, and 1.1 kilograms of crystal methamphetamine.

On March 13, 2019, DEA agents searched FELIX-RIVERA’s vehicles, his residence, and his
stash house (Premises 1), all in Stockton, California. At Premises 1, they found 4 kilograms of black tar
heroin; 1.2 kilograms ofa mixture containing fentanyl; 1.1 kilograms of cocaine; and 1.1 kilograms of
crystal methamphetamine. These items were located in the same building within Premises 1| that
FELIX-RIVERA had been seen going into before each transaction at which he sold CS1 fentanyl.

That day, FELIX-RIVERA was arrested, read his Miranda rights, and interviewed. FELIX-

PLEA AGREEMENT A-2

 
SN Hn WA FSF WO WN

oe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 11 of 12

Dated: 1-3 -4 Led whl Col otwsa/e wy

VICTOR SHERMAN
Counsel for Defendant

 

 

B. Defendant

I have read this plea agreement and carefully reviewed every part of it with my attorney. I
understand it, and I voluntarily agree to it. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines that may apply to my
case. No other promises or inducements have been made to me, other than those contained in this plea
agreement. In addition, no one has threatened or forced me in any way to enter into this plea agreement.
Finally, I am satisfied with the representation of my attorney in this case.

pate: 9 / 09 [14 nanny Ge FA) [a

MANUEL FELIX-RIVERA,
Defendant

OF Court Certified Interpreter/Translator

I declare that I am a court-certified Spanish-English interpreter/translator. On

4 / 3 4 , | read the entire contents of the foregoing plea agreement to MANUEL FELIX-

RIVERA, translating the document from English to Spanish.

pact: 9/3/19 CiS-WG

Interpreter/Translator

D.. Attorney for the United States

I accept and agree to this plea agreement on behalf of the government.

patea: 7/4/19 MCGREGOR W. SCOTT
rt United States Attorney

 

By:

 

ROSS PEARSON
Assistant United States Attorney

PLEA AGREEMENT

 
> WwW wv

oOo Se SN DH AN

10
i
12
13
14
15
16
17
18
19
20
2
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00139-KJM Document 28 Filed 09/09/19 Page 12 of 12

RIVERA admitted that the building at Premises 1 where these controlled substances were found was his,
and that he rented it out. He told agents that this location was the only place where he stored controlled
substances, and he estimated that the residence currently held a couple of pounds of heroin, one
kilogram of fentanyl, about one kilogram of cocaine, and a smaller amount of methamphetamine. He
also confirmed that he had received a delivery two pounds of heroin from a woman that morning, and
that he had received other shipments of controlled substances previously from his source(s) of supply.

pares, 4/03/19 MANVAL PALA

MANUEL FELIX-RIVERA,
Defendant

 

 

PLEA AGREEMENT

 
